NO. 07-01-0482-CR

IN THE COURT OF APPEALS


FOR THE SEVENTH DISTRICT OF TEXAS


AT AMARILLO


PANEL A


MARCH 6, 2002


______________________________



ROMANA LUCIA RUIZ, APPELLANT


V.


THE STATE OF TEXAS, APPELLEE



_________________________________


FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;


NO. 95444; HONORABLE W.F. CORKY ROBERTS, JUDGE


_______________________________


Before BOYD, C.J., and REAVIS and JOHNSON, JJ.
	Appellant Romana Lucia Ruiz gave notice of appeal on December 5, 2001. 
However, she has now filed a motion to dismiss the appeal, which both she and her
attorney have signed.  
	Because the motion to dismiss meets the requirements of Rule of Appellate
Procedure 42.2(a) and this court has not delivered its decision prior to receiving appellant's
motion to dismiss, the motion is hereby granted.  
	Having dismissed this appeal at appellant's request, no motion for rehearing will be
entertained, and our mandate will issue forthwith.  

							John T. Boyd
							 Chief Justice

Do not publish.
ON MOTION TO DISMISS
          Before the Court are appellant’s motions to dismiss these appeals pursuant to Rule
42.2 of the Texas Rules of Appellate Procedure.  Rule 42.2 states that at any time before
the appellate court’s decision, the court may dismiss an appeal upon the appellant’s
motion.  Tex. R. App. P. 42.2(a).  The appellant and his attorney must sign the written
motion to dismiss.  Id.  
          All of the requirements of Rule 42.2(a) have been satisfied.  The Court has
considered these causes on appellant’s motions and concludes the motions should be
granted and the appeals should be dismissed.
          Accordingly, the appeals are dismissed.  No motions for rehearing will be
entertained and our mandates will issue forthwith.  
 
                                                                           Mackey K. Hancock
                                                                                     Justice




Do not publish.